DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 03/07/2022.
Claims 1 – 17 are pending.
Claims 1, 3 – 6, 9, 11 – 14, and 17 have been amended.
Allowable Subject Matter
Claims 1 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 – 17, same reasons of Action sent on 12/08/2021.

The closest references are found based on the updated search:
Leroy et al. (US 2022/0050146 A1) discloses signaling the presence of a fault of short-circuit type in an electrical ground of the sensor (see claim 2).
Zhong et al. (US 2022/0014013 A1) suggests a method to streamline the detection, monitoring, and protection of ground faults for power electronic converters, comprises the steps of: building a power electronic converter with at least one DC leg, each having a DC port and a first DC bus; at least one AC leg, each having an AC port and a second DC bus; at least one DC-bus capacitor; a ground-fault detection unit; and a Protective Earth terminal that is connected to the earth: connecting the DC port(s), the AC port(s), and the ground-fault detection unit to a common ground (see claim 11).
Bhalwankar et al. (US 11,204,396 B2) teaches a method of monitoring an electrical system, the method comprising: providing a ground fault detection unit including: a microcontroller; 


However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 9, and 17, therefore claims 1 – 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/12/2022